CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-QSB of Service Air Group, Inc. for the quarter ended September 30, 2007, I, Mohammad Sultan, Chief Executive Officer and Chief Financial Officer of Service Air Group, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-QSB for the period ended September 30, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ended September 30, 2007, fairly represents in all material respects, the financial condition and results of operations of Service Air Group, Inc. By: /s/Mohammad Sultan Mohammad Sultan Chief Executive Officer and Chief Financial Officer Dated:November 13, 2007
